internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-105700-02 date city plan dear this responds to a ruling_request dated date submitted on behalf of the city by its authorized representative concerning whether line of duty disability benefits paid to disabled participants in the plan are excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code the code the plan was adopted by city ordinance to provide retirement benefits disability benefits and survivor's benefits to certain employees of the city and their beneficiaries sec_31 of the plan provides for ordinary disability benefits to participants who reach a termination_date by reason of total and permanent disability sec_31 the plan sets forth the line of duty disability benefits under the plan and provides as follows except as provided in paragraph of this subsection a participant regardless of his or her length of service who terminates employment by reason of total and permanent disability which as determined in accordance with rules established by the plan_administrator is incurred as a result of an accident or injury which has been sustained as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state shall be entitled to receive a monthly benefit equal to i for employees who are covered employees as of date the greater of a the benefit determined pursuant to an ordinary disability or plr-105700-02 b the greater of i a monthly benefit equal to the greater e of the participant’s_compensation or ii the participant's employee contributions benefit ii employees who become covered employees on or after date the greater of a b c the benefits determined pursuant to an ordinary disability or if the line of duty disability is a catastrophic disability as defined in subparagraph ii below the greater of i a monthly benefit equal to the greater e of the participant's_compensation or ii the participant's employee contributions benefit or if the line of duty disability is a non-catastrophic disability as defined in subparagraph iii below the greater of i a monthly benefit equal to the greater of the participant's_compensation or ii the participant's employee contributions benefit in paragraph of this subsection the following terms have the meanings indicated i line of duty disability means a total and permanent disability incurred as a result of an accident or injury which has been sustained as a result of service as an active covered_employee and which has been ruled compensable under the workers'_compensation law of state ii catastrophic disability means a line of duty disability a b c by reason of which the participant will be permanently prevented from engaging in any substantial gainful employment or which severely limits one or more major life activities for purposes of this section iii substantial gainful employment means the ability to perform a moderate amount of work with reasonable regularity without reference to the type of work performed by the participant before his or her termination_date major life activities include caring plr-105700-02 for one’s self walking seeing hearing speaking breathing or learning iii non-catastrophic disability means a line of duty disability which is not a catastrophic disability sec_39 of the plan provides for line of duty death_benefits under the plan as follows in the event of the death of a participant prior to the participant's benefit_commencement_date while in the line of duty as defined below the participant's beneficiary shall be entitled to receive the benefits described in subparagraphs or as applicable general benefit the beneficiary shall be entitled to receive as a single lump sum the benefit described in paragraph i plus that described in paragraph ii where i ii is an amount equal to the participant's employee contributions benefit and is an amount equal to the participant's annualized compensation determined as of the date of death provided however that the benefit provided by this subparagraph ii shall be payable only if the participant has died while a covered_employee surviving_spouse domestic partner benefit i if all the following conditions are met then the surviving_spouse or domestic partner of a deceased participant shall be entitled to receive a survivor benefit in lieu of any other plan benefit a b c the participant is married on the date of death or the participant and his or her partner are validly listed as domestic partners on the city's domestic_partnership registry on the date of death and have been so listed for one year prior to the date of death the participant's death occurs before the benefit_commencement_date the participant has designated the participant's surviving_spouse or domestic partner as his or her beneficiary plr-105700-02 ii d e a b the participant has died in the line of duty as described in this sec_39 and upon death of the participant the spouse or partner does not elect to receive the benefits provided in sec_39 for purposes of this subsection the line of duty survivor benefit is a monthly income commencing in the month next following the participant’s death and continuing for the remainder of the spouse’s or partner’s life or earlier remarriage of the spouse or marriage remarriage or re-registry of the domestic partner in an amount equal to and of the participant’s_compensation determined as of the day before the participant’s death in the event of the death or remarriage of the spouse or marriage remarriage or re-registry of the domestic partner following the death of the participant a monthly benefit equal to of such compensation shall be paid in the aggregate to the participant’s surviving children who are named as contingent beneficiaries sec_39 of the plan provides for surviving children’s benefit sec_39 states that for purposes of this subsection the line of duty survivor children’s benefit is a monthly income commencing in the month next following the participant’s death in an amount equal to of the participant’s_compensation determined as of the day before the participant’s death and paid in the aggregate to the participant’s surviving children who are named as primary beneficiaries you request a ruling that sec_31 and sec_39 of the plan are statutes in the nature of workmen’s compensation acts and benefits paid thereunder are excludable from the gross_income of the recipients under sec_104 of the code sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal injury or plr-105700-02 sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts benefits payable under sec_31 of the plan are limited to total and permanent disabilities that have been ruled compensable under the workers'_compensation law of the state accordingly sec_31 constitutes a statute in the nature of a workmen's_compensation_act the benefits payable under sec_31 and sec_31 of the plan are determined pursuant to the ordinary disability provision of sec_31 the benefits payable under sec_31 are determined by reference to the participant's length of service or prior contributions ie accrued_benefit employees covered as of date who terminate employment by reason of total and permanent disability are entitled to receive monthly benefits equal to the greater of the amount provided under sec_31 or sec_31 employees who become covered employees on or after date who terminate employment by reason of total and permanent disability are entitled to receive monthly benefits equal to the greater of the amount provided under sec_31 or if the line of duty line of disability is a catastrophic disability the amount provided under b ii b or if the line of duty disability is a non-catastrophic disability the amount provided under sec_31 the monthly benefits payable under sec_31 and sec_31 and c ii of the plan the participant's employee contributions benefit are determined by reference to the participant's prior contributions however the monthly benefits payable under sec_31 and sec_31 and c i of the plan e 66e and of compensation respectively are not determined by reference to the participant’s age length of service or prior contributions sec_39 of the plan provides benefits which are limited to survivors of employees who die as a result of accident or injury sustained in the line of duty accordingly sec_39 of the plan is a statute in the nature of a workmen's_compensation_act a participant's beneficiary is entitled to receive the benefits described in sec_39 sec_39 or sec_39 sec_39 provides that the beneficiary shall receive the participant's employee contributions benefit sec_39 plus a lump sum equal to the participant's plr-105700-02 annualized compensation sec_39 benefits payable under sec_39 are determined by reference to the participant’s prior contributions however the benefits payable under sec_39 are not determined by reference to the participant’s age length of service or prior contributions sec_39 provides that a surviving_spouse or domestic partner shall be entitled to receive monthly benefit of e of the participant’s_compensation which is not determined by reference to the participant’s age length of service or prior contributions monthly benefits under sec_39 equal of the participant’s_compensation to surviving children who are named as contingent beneficiaries upon the death or remarriage of the spouse or marriage remarriage or re-registry of the domestic partner sec_39 of the plan provides benefits to deceased participant’s surviving children based on the authorities cited above and on the representations made we conclude as follows sec_31 and sec_39 of the plan constitute statutes in the nature of workmen’s compensation acts under sec_1_104-1 of the regulations monthly benefits provided under sec_31 and sec_31 of the plan are determined pursuant to the ordinary disability provisions of sec_31 because the monthly benefits payable under sec_31 are determined by reference to the participant’s length of service or prior contributions they are not excludable under sec_104 of the code monthly benefits received under sec_31 and sec_31 are excludable under sec_104 of the code to the extent they do not exceed e of the participant’s_compensation amounts in excess of e of the participant’s_compensation under sec_31 and sec_31 are not excludable from gross_income because they are determined by reference to age length of service or prior contributions amounts received under sec_31 the plan for non-catastrophic disability are excludable under sec_104 of the code to the extent they do not exceed of the participant’s_compensation amounts in excess of of the participant’s_compensation under sec_31 are not excludable from gross_income because they are determined by reference to age length of service or prior contributions an employee contributions benefit received under sec_39 of the plan is not excludable from a survivor's gross_income under sec_104 of the code because it is determined by reference to the employees prior contributions plr-105700-02 a lump sum payment of a participants annualized compensation received under sec_39 ii of the plan is excludable from a survivor's gross_income under sec_104 of the code amounts received by a surviving_spouse or domestic partner or children under sec_39 and sec_39 of the plan are excludable from gross_income under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
